Citation Nr: 1139308	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-16 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as secondary to service-connected post-traumatic degenerative arthritis of the low back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to January 1990, including combat service in the Republic of Vietnam, and his decorations include the Air Medal and the Navy Commendation Medal with combat device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In a May 2011 decision the Board remanded the case as to the issue on appeal for further development.  In that decision the Board also acknowledged the Veteran's submission via his representative of a withdrawal of appeal as to other claims on appeal at the time.  On the basis of those withdrawals of appeal, the Board dismissed claims for increased ratings for service-connected disabilities of the low back, left shoulder and scar.  Thus those claims are no longer on appeal to the Board at this time.

In a March 2011 letter from the Veteran's representative, a previous request for a Board hearing was withdrawn.

The issue of entitlement to service connection for left peroneal palsy to include as secondary to service-connected disability including peripheral neuropathy of the left lower extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

Peripheral neuropathy of the bilateral lower extremities is as likely as not caused by service-connected post-traumatic degenerative arthritis of the low back.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, peripheral neuropathy of the bilateral lower extremities is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for peripheral neuropathy of the bilateral lower extremities.  This represents a complete grant of the benefits sought on appeal on that claim.  As such, no discussion of VA's duty to notify or assist is necessary regarding that claim.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will be presumed for certain chronic diseases, including organic disease of the nervous system, on a rebuttable basis, if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt here is defined as doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Notably, evaluation of service-connected spine disabilities include separate evaluation of any associated objective neurologic abnormalities, such as peripheral neuropathy of the lower extremities as claimed here.  See 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2010).

The Veteran has reported having chronic neurological symptoms involving his lower extremities resulting from peripheral neuropathy of both lower extremities that is due to his service-connected post-traumatic degenerative arthritis of the low back.  He does not claim that etiologically the peripheral neuropathy of both lower extremities was directly related to service independent of his low back disability; nor is this shown on review of the competent evidence on file.  

Material evidence necessary for the resolution of this issue is contained in private and VA treatment and examination records including the following.  Private treatment records beginning in 1998 show evidence of spinal stenosis and radiculopathy involving the lower extremities.  A September 1998 private treatment record shows complaints of low back pain for the previous six weeks.  The Veteran also reported complaints of chronic low back pain for over 25 years, and numbness of the ball of his right foot, and pain in the bilateral posterior thigh.  The report contains an impression of degenerative lumbar disc disease; lumbar spondylosis; low back pain and right lower extremity weakness. 

An October 1998 report of magnetic resonance imaging (MRI) examination of the lumbar spine shows that the Veteran reported complaints of low back pain and bilateral leg pain.  At that time there was no history of prior lumbar surgery.  After MRI examination, the report contains a conclusion of advanced chronic multilevel degenerative disc disease of the lumbar spine with specific findings cited, including: 
(1) moderately severe central stenosis at L4-5... concurrent severe up-down lateral spinal stenosis on the left... with mild front-back and up-down foraminal narrowing occurring in the medial aspect of the right L4-5 nerve root canal.
(2) moderately severe central and subarticular stenosis at L3-4...mild front-back foraminal narrowing on the right.
(3) moderate central stenosis at L2-3...
(4) lumbosacral disc level is normal.
(5) mild retrolisthesis of L1 on L2 and L2 on L3.

The report of a February 1999 private treatment record shows complaints of low back pain and left leg pain for about one week.  He had severe left buttock pain radiating down his left leg.  After examination the impression was lumbar spinal stenosis; lumbar spondylosis; degenerative disc disease, lumbar spine.

The report of a February 1999 lumbar epidurography shows that the Veteran reported complaints of bilateral back pain, with radiation posterolaterally to the buttocks, thighs, calves and feet.  The Veteran reported he had weakness but no numbness or bowel or bladder problems.  After the diagnostic procedure, the report contains an assessment of radiculopathy and spinal stenosis.

The report of an April 2000 post myelogram computed tomography (CT) of the lumbar spine contains findings of lumbar pathology at multiple levels, and contains associated conclusions, including of "there is obviously severe central canal stenosis and impingement of all traversing nerve roots at the L3-4 level.  In May 2000 the Veteran underwent surgery of his back-decompression and fusion of L2-5-in treatment of spinal stenosis, degenerative spondylolisthesis.

The report of a September 2004 private treatment record shows complaints of low back pain and some weakness in his foot.  The report contains an impression, which includes that the Veteran had some residual radiculopathy.

A January 2006 diagnostic test report, including for B-12 levels, indicates that the B-12 level was below the reference range.  A February 2006 report of motor and sensory nerve studies contains a summary that there was sensori-motor neuropathy present that was moderate; and that these findings were consistent with previously identified B-12 deficiency.

The report of an April 2006 private treatment record shows that the Veteran reported weakness in his right foot and numbness in his feet.  The provider noted that the Veteran had been diagnosed as having a B-12 deficiency.  The provider noted that a treating neurologist did not think the symptoms were coming from the Veteran's back.  After examination the report contains an impression of arachnoiditis, lower lumbar area; mild stenosis at L1-2; the impression makes no reference to a B-12 deficiency.

The report of a VA peripheral nerves examination conducted in early in November 2006 shows that the Veteran reported complaints of low back problems with spasms beginning in 1963, and he started having weakness and numbness in the right leg in 1998.  After surgery in 2000, he started having weakness in the left leg.  The report contains a diagnosis of peripheral neuropathy, lower extremities, bilateral by history.  The examiner opined that the etiology (cause) of the bilateral lower extremities peripheral neuropathy was the service-connected post traumatic arthritis of the lower back.  Later in the report the examiner opined that the bilateral neuropathy of the lower extremities was at least as likely as not caused by or the result of the Veteran's service-connected back disability (post traumatic arthritis).

The report of a VA neurological disorders examination conducted later in November 2006, is authored by the same examiner as the earlier examination that month.  Findings in that report include that there was mild decrease in muscle tone on the right; muscle atrophy; and motor strength was rated between 3/5 to 4/5.  This report shows that at the time of the second examination, the examiner concluded with an opinion that the Veteran's neuropathy of the lower extremities was most likely the result of vitamin B-12 deficiency, as noted in a February 2006 nerve conduction velocity study report, and was not due to arthritis of the back.

A VA examination addendum report dated in January 2007 contains notation to disregard the VA peripheral nerves examination and medical opinion.  That part is followed in the document with a copy of the original examination report from the earlier November 2006 VA examination.   

In a September 2008 statement, Ronald E. Oppenheim, M.D. noted that the Veteran had been diagnosed with B-12 responsive peripheral neuropathy; and that there was no evidence of a lumbar radiculopathy as the cause of a left peroneal palsy.  In an October 2008 statement, Dr. Oppenheim reported on a follow-up of the Veteran's left-sided foot drop.  Dr. Oppenheim noted that the Veteran continued on vitamin B-12 injections for his neuropathy.

Most recently, in May 2011 the Board remanded the case for further development, including examination of the claimed peripheral neuropathy of the lower extremities.  The Appeals Management Center requested an examination in May 2011; however, there are indications that the Veteran may have failed to report due to his hospitalization at the time, as asserted by his representative in the October 2011 informal hearing presentation.  Under 38 C.F.R. § 3.655, such reason for failure to report for an examination is acceptable as good cause, thereby voiding otherwise required actions under that code harmful to the Veteran's claim.   See 38 C.F.R. § 3.655 (2010).  

Nevertheless, the record reflects that as of the last dated treatment record, of August 2011, the Veteran was still receiving long-term inpatient nursing care at a VA facility.  In October 2011 the Veteran's representative indicated that the Veteran may still be a patient, and may not be able to report for an examination.  As this may preclude the feasibility of scheduling another VA examination, the Board has carefully reviewed the competent evidence already on file.  

On careful review of the evidence on file, the Board determines that the evidence overall is at least in equipoise as to the question of whether it is at least as likely that a present peripheral neuropathy of the bilateral lower extremities is proximately  due to or the result of the service-connected post-traumatic degenerative arthritis of the low back.  

First, even though November 2006 VA examination report contains a diagnosis of peripheral neuropathy, lower extremities, bilateral by history, meaning essentially a diagnosis merely by the report of the Veteran, the record as discussed above clearly shows diagnoses of peripheral neuropathy of the lower extremities by medical professionals based on various diagnostic tests.  There is medical evidence of present bilateral  lower extremity peripheral neuropathies both before and after the 2000 low back surgery.

Second, as discussed above, the private treatment records in the late 1990s and early 2000s contain assessments clearly showing radiculopathy/neuropathy associated with and linked to the Veteran's service-connected post-traumatic degenerative arthritis of the low back.  Notably, though the VA examiner at the November 2006 examinations and who authored the addendum of January 2007 ultimately concluded the lower extremities' neuropathy was related to a recent vitamin B-12 deficiency, his initial opinion linked the neuropathy to the low back disability, consistent with much of the early private treatment evidence discussed above.  

As the VA examiner's opinion above does not appear to be based on the totality of the clinical evidence, and therefore is not based on an accurate and complete factual premise, it is of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Also, regarding the September 2008 statement from Dr. Oppenheim, whether or not a left peroneal palsy is related to the Veteran's lumbar radiculopathy is not the object, nor impacts the results, of this decision.

Based on the foregoing discussion, the Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, on weighing and assessing all of the evidence on file, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


